Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 1 of 49 Page ID #:11
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 2 of 49 Page ID #:12


1    BUREAU OF CONSUMER FINANCIAL PROTECTION
     SARAH PREIS (D.C. Bar No. 997387)
2    (Pro Hac Vice application pending)
     Tel.: (202)-435-9318 / Email: sarah.preis@cfpb.gov
3    JESSE STEWART (N.Y. Bar No. 5145495)
     (Pro Hac Vice application pending)
4    Tel: (202)-435-9651 / Email: jesse.stewart@cfpb.gov
     1700 G Street, NW
5    Washington, DC 20552
     Fax: (202) 435-5471
6
  LEANNE E. HARTMANN (CA Bar No. 264787)
7 (Local Counsel for the Bureau of Consumer Financial Protection)
  301 Howard Street, Suite 1200
8 San Francisco, CA 94105
  Email: leanne.hartmann@cfpb.gov/Fax: (415) 844-9788
9
     Attorneys for Plaintiffs the Bureau of Consumer Financial Protection
10
   THE STATE OF MINNESOTA
11 EVAN ROMANOFF (Attorney Reg. No. 0398223)
   (Pro Hac Vice application pending)
12 Assistant Attorney General
   445 Minnesota Street, Suite 1200
13 St. Paul, MN 55101-2130
   Tel.: (651) 757-1454/Email: evan.romanoff@ag.state.mn.us
14
     Attorneys for Plaintiff the State of Minnesota
15
     THE STATE OF NORTH CAROLINA
16   M. LYNNE WEAVER (N.C. Bar No. 19397)
     (Pro Hac Vice application pending)
17   MICHAEL T. HENRY (N.C. Bar No. 35338)
     (Pro Hac Vice application pending)
18   North Carolina Department of Justice
     114 W. Edenton Street
19   Raleigh, NC 27602
     Tel.: (919) 716-6000 / Fax: (919) 716-6050
20   Emails: lweaver@ncdoj,gov/mhenry@ncdoj.gov
21   Attorneys for Plaintiff the State of North Carolina
22   THE PEOPLE OF THE STATE OF CALIFORNIA
     MICHAEL N. FEUER, City Attorney (CA Bar No. 111529)
23   MARY CLARE MOLIDOR, Chief Assistant City Attorney, (CA Bar No. 82404)
     CHRISTINA V. TUSAN, Supervising Deputy City Attorney (CA Bar No. 192203)
24   OFFICE OF THE CITY ATTORNEY
     200 N. Main Street, 500 City Hall East
25   Los Angeles, California 90012-4131
     Tel: (213) 978-8707/Fax: (213) 978-8112
26   Emails: christina.tusan@lacity.org / william.pletcher@lacity.org
27   Attorneys for Plaintiff the People of the State of California
28   //


                                              1
                           COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 3 of 49 Page ID #:13


1                          UNITED STATES DISTRICT COURT
2                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
3 Bureau of Consumer Financial           )    Case No:
  Protection; State of Minnesota, by its )
4 Attorney General, Keith Ellison;       )
  State of North Carolina, ex rel.       )    COMPLAINT
5 Joshua H. Stein, Attorney General;     )
  and The People of The State of         )    [FILED UNDER TEMPORARY
6 California, Michael N. Feuer, Los      )    SEAL]
  Angeles City Attorney,                 )
 7                                       )
           Plaintiffs,                   )
 8                                       )
           v.                            )
 9                                       )
   Consumer Advocacy Center Inc., d/b/a )
10 Premier Student Loan Center; True     )
   Count Staffing Inc., d/b/a SL Account )
11 Management; Prime Consulting LLC, )
   d/b/a Financial Preparation Services; )
12 Albert Kim, a/k/a Albert King; Kaine )
   Wen, a/k/a Wenting Kaine Dai, Wen )
13 Ting Dai, and Kaine Wen Dai; and      )
   Tuong Nguyen, a/k/a Tom Nelson,       )
14                                       )
          Defendants, and                )
15                                       )
   Infinite Management Corp., f/k/a      )
16 Infinite Management Solutions Inc.;   )
   Hold The Door, Corp.; and TN          )
17 Accounting Inc.,                      )
                                         )
18                                       )
          Relief Defendants.             )
19                                       )
                                         )
20                                       )
                                         )
21                                       )
                                         )
22

23                                    INTRODUCTION
24         1.    The Bureau of Consumer Financial Protection (Bureau) brings this action
25   under §§ 1031, 1036(a), 1054, and 1055 of the Consumer Financial Protection Act of
26   2010 (CFPA), 12 U.S.C. §§ 5531, 5536(a), 5564 & 5565; and under and the
27   Telemarketing and Consumer Fraud and Abuse Prevention Act (Telemarketing Act), 15
28   U.S.C. §§ 6101-6108, and its implementing regulation, the Telemarketing Sales Rule


                                            2
                         COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 4 of 49 Page ID #:14


1    (TSR), 16 C.F.R. Part 310. The Bureau brings this action in connection with the offer and
2    sale of debt-relief services by Defendants Consumer Advocacy Center Inc., d/b/a Premier
3    Student Loan Center; True Count Staffing Inc., d/b/a SL Account Management; Prime
4    Consulting LLC, d/b/a Financial Preparation Services (collectively, Student Loan Debt
5    Relief Companies); and Defendants Albert Kim, Kaine Wen, and Tuong Nguyen
6    (collectively, Individual Defendants).
7          2.     The State of Minnesota, by its Attorney General, brings this enforcement
8    action to, among other things, obtain temporary, preliminary, and permanent injunctive
9    relief, restitution, and civil penalties for Defendants’ acts or practices in violation of the
10   Minnesota Prevention of Consumer Fraud Act (MNCFA), Minn. Stat. §§ 325F.68-.694;
11   the Minnesota Uniform Deceptive Trade Practices Act (MNDTPA), Minn. Stat. §§
12   325D.43-.48; and the Telemarketing Act, 15 U.S.C. §§ 6101-6108, and its implementing
13   regulation, the TSR, 16 C.F.R. Part 310, in connection with Defendants’ offer and sale of
14   student loan debt relief services.
15         3.     The State of North Carolina, by its Attorney General, brings this
16   enforcement action to, among other things, obtain temporary, preliminary, and permanent
17   injunctive relief, restitution, and civil penalties for Defendants’ acts or practices in
18   violation of North Carolina’s Debt Adjusting Act, N.C. Gen. Stat. § 14-423, et seq.,
19   (NCDAA); North Carolina’s Unfair and Deceptive Practices Act, N.C. Gen. Stat. § 75-
20   1.1 (NCUDPA); North Carolina’s Telephonic Seller Registration Act, N.C. Gen. Stat. §
21   66-260, et seq. (NCTSRA); and the Telemarketing Act, 15 U.S.C. §§ 6101-6108, and its
22   implementing regulation, the TSR, 16 C.F.R. Part 310, in connection with Defendants’
23   offer and sale of student loan debt relief services.
24         4.     The People of the State of California (collectively with the States of
25   Minnesota and North Carolina, “the States”), by and through Michael N. Feuer, Los
26   Angeles City Attorney, bring this enforcement action to, among other things, obtain
27   temporary, preliminary, and permanent injunctive relief, restitution, and civil penalties
28   for Defendants’ acts or practices in violation of California’s Business and Professions


                                               3
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 5 of 49 Page ID #:15


1    Code section 17200 et seq. (the “Unfair Competition Law,” or “UCL”) and the
2    Telemarketing Act, 15 U.S.C. §§ 6101-6108, and its implementing regulation, the TSR,
3    16 C.F.R. Part 310, in connection with Defendants’ offer and sale of student loan debt
4    relief services.
5           5.     Defendants engage in an ongoing, unlawful student-loan debt-relief business
6    that harms consumers nationwide by charging consumers unlawful advance fees and
7    misrepresenting the terms and conditions of their services.
8           6.     The Bureau and the States bring this action to stop Defendants’ unlawful
9    conduct, obtain relief for harmed consumers, and impose civil money penalties on
10   Defendants for their unlawful actions.
11          7.     The Bureau and the States also bring this action against Infinite Management
12   Corporation, Hold the Door, Corp., and TN Accounting Inc., as Relief Defendants.
13                                          OVERVIEW
14          8.     Since at least 2015, Defendants have operated a debt-relief enterprise that
15   has deceived thousands of federal-student-loan borrowers and collected over $71 million
16   in illegal advance fees, in violation of the TSR, the CFPA, the MNCFA, the MNDTPA,
17   the NCDAA, the NCUDPA, the NCTSRA, and the UCL. Unless otherwise noted, all
18   references to “borrowers” and “consumers” in this Complaint include California,
19   Minnesota, and North Carolina borrowers and consumers.
20          9.     Defendants purported to help federal-student-loan borrowers obtain loan
21   forgiveness or lower monthly payments through programs administered by the U.S.
22   Department of Education (DOE).
23          10.    In fact, Defendants deceived consumers, including by misrepresenting that
24   consumers would qualify for loan forgiveness in a matter of months, when forgiveness
25   takes at least 10 years of on-time payments and is determined by DOE; that consumers
26   were approved for lower monthly payments on their student loans, when consumers had
27   not yet been approved or when the new payment amount was approved based on false
28   information; and that consumers’ lower payments would be permanent when in fact they


                                               4
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 6 of 49 Page ID #:16


1    are subject to change based on changes in the consumers’ family size, income, and
2    marital status.
3          11.    Defendants also falsely told consumers, or led consumers to believe, that the
4    consumers’ payments to the companies would go toward paying consumers’ student loan
5    balances.
6          12.    When describing the services offered to consumers, Defendants failed to
7    inform consumers that it was their practice to request that consumers’ loans be placed
8    into forbearance or that interest would continue to accrue during the forbearance period,
9    thereby increasing consumers’ overall loan balances.
10         13.    When describing the services offered to consumers, Defendants failed to
11   inform consumers that it was their practice to submit false information about consumers’
12   income, family size, and marital status on loan adjustment applications in order to try to
13   qualify consumers for lower monthly payments.
14         14.    Defendants charged consumers an initial fee, typically totaling about $900-
15   $1,300 for Defendants’ services. This initial fee was typically levied well before
16   consumers had been accepted to and made a payment under their new loan agreement, in
17   violation of the TSR.
18         15.    Defendants conducted this operation using a network of several interrelated
19   companies and over a dozen unregistered and fictitious business names. These entities
20   operated as a common enterprise controlled by the individual defendants, rendering each
21   jointly and severally liable for the illegal acts of all Defendants.
22                                JURISDICTION AND VENUE
23         16.    This Court has subject-matter jurisdiction over this action because it is
24   brought under federal consumer financial law, 12 U.S.C. § 5565(a)(1), presents a federal
25   question, 28 U.S.C. § 1331, and is brought by an agency of the United States, 28 U.S.C.
26   § 1345. This Court has supplemental jurisdiction over the States’ claims pursuant to 28
27   U.S.C. § 1367.
28         17.    Venue is proper in this district pursuant to 12 U.S.C. § 5564(f) because


                                                5
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 7 of 49 Page ID #:17


1    Defendants are located, reside, or do business in this district.
2                                             PARTIES
3          18.     The Bureau is an independent agency charged with enforcing violations of
4    Federal consumer financial laws. 12 U.S.C. § 5491(a). The Bureau has independent
5    litigating authority, 12 U.S.C. § 5564(a)-(b), including the authority to enforce the
6    CFPA’s prohibitions on unfair, deceptive, and abusive acts or practices, 12 U.S.C. §§
7    1031, 1036, and the TSR as it applies to persons subject to the CFPA, 15
8    U.S.C. §§6102(c), 6105(d).
9          19.     The Bureau has authority to bring civil actions against persons violating
10   federal consumer-financial laws and to “seek all appropriate legal and equitable relief
11   including a permanent or temporary injunction as permitted by law.” 12 U.S.C.
12   § 5564(a).
13         20.     Keith Ellison, Attorney General of the State of Minnesota, is authorized
14   under Minnesota Statutes chapter 8; the MNCFA, Minn. Stat. § 325F.69, et seq.; the
15   MNDTPA, Minn. Stat. § 325D.44, et seq.; the Telemarketing Act, 15 U.S.C. § 6103(a);
16   and has common law authority, including parens patriae authority, to bring this action on
17   behalf of the State of Minnesota and its citizens to enforce Minnesota law.
18         21.     The State of North Carolina is acting through its Attorney General Joshua H.
19   Stein, pursuant to authority granted by Chapters 14, 66, 75, and 114 of the North Carolina
20   General Statutes, and the Telemarketing Act, 15 U.S.C. § 6103(a).
21         22.     Michael N. Feuer, City Attorney for the City of Los Angeles, is authorized
22   under California Business and Professions Code section 17200 et seq. (the “Unfair
23   Competition Law,” or “UCL”) and the Telemarketing Act, 15 U.S.C. § 6103(a) and
24   (f)(2), to bring this civil law enforcement action on behalf of the People of the State of
25   California.
26         23.     Defendant Consumer Advocacy Center Inc. (CAC) is a California
27   corporation formed on August 6, 2014, and it has held itself out as doing business at the
28   following addresses: 173 Technology Drive, Suite 202, Irvine, CA 92618; 29901 Santa


                                              6
                           COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 8 of 49 Page ID #:18


1    Margarita Pkwy, Suite 200F, Rancho Santa Margarita, CA 92688; 8 Hughes Parkway,
2    Irvine, CA 92618; 5350 E Suncrest Rd., Anaheim, CA 92807; and 24852 Acropolis Dr.,
3    Mission Viejo, CA 92691.
4           24.    CAC has held itself out as doing business as Premier Student Loan Center.
5           25.    CAC has transacted its student-loan debt-relief business in the Central
6    District of California since at least November 2015.
7           26.    On January 16, 2019, CAC filed for protection under chapter 11 of the
8    Bankruptcy Code in the United States Bankruptcy Court for the Southern District of
9    Florida. See In re Consumer Advocacy Center, Inc., No. 19-10655-BKC-JKO (Bankr.
10   S.D. Fla.).
11          27.    Defendant True Count Staffing Inc. (True Count) registered as a California
12   corporation on February 13, 2017, and it has held itself out as doing business at the
13   following addresses: 173 Technology Dr., Ste 202, Irvine, CA 92618; 777 E. Sierra
14   Madre Ave, Azusa, CA 91702; 8 Hughes Parkway, Irvine, CA 92618; and 7545 Irvine
15   Center Drive, Suite 200, PMB #108, Irvine, CA, 92618.
16          28.    True Count has held itself out as doing business as SL Account
17   Management.
18          29.    Defendant Prime Consulting LLC (Prime) is a Wyoming limited-liability
19   company that registered with the California Secretary of State on April 25, 2018, and it
20   has held itself out as doing business at 11932 Klingerman Street, Suite 3, El Monte, CA,
21   91732 and 7545 Irvine Center Drive, Suite 200, Room 108, Irvine, CA, 92618.
22          30.    Prime has held itself out as doing business as Financial Preparation Services.
23          31.    Defendant Albert Kim (a/k/a Albert King) is CAC’s primary owner and
24   founder. Kim is a resident of the State of California and performed work for CAC while
25   residing in this jurisdiction.
26          32.    Kim exercised substantial control over CAC’s business practices.
27          33.    Kim exercised managerial responsibility for CAC and participated in the
28   conduct of its affairs.


                                                  7
                               COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 9 of 49 Page ID #:19


1           34.    Defendant Kaine Wen (a/k/a Wenting Kaine Dai, Wen Ting Dai) is True
2    Count’s primary owner and founder and has also been an owner and manager of CAC.
3    Wen incorporated True Count and has served as its chief executive officer, director,
4    partner, and president.
5           35.    Wen exercised substantial control over True Count’s business practices.
6           36.    Wen exercised managerial responsibility for True Count and participated in
7    the conduct of its affairs.
8           37.    Wen exercised managerial responsibility for CAC and participated in the
9    conduct of its affairs.
10          38.    Defendant Tuong Nguyen (a/k/a Tom Nelson) served as CAC’s controller
11   and as True Count’s secretary.
12          39.    Nguyen exercised managerial responsibility for CAC and participated in the
13   conduct of its affairs.
14          40.    Nguyen exercised managerial responsibility for True Count and participated
15   in the conduct of its affairs.
16          41.    Relief Defendant Infinite Management Corp., f/k/a Infinite Management
17   Solutions Inc. (Infinite Management) registered as a California corporation on September
18   8, 2016, and it has held itself out as doing business at 9228 City Lights Drive, Aliso
19   Viejo, CA, 92656.
20          42.    Kim served as Infinite Management’s registered agent and president, and he
21   is the sole signatory on a bank account belonging to it.
22          43.    Relief Defendant Hold the Door Corp. (Hold the Door) registered as a
23   California corporation on December 30, 2016, and it listed its address as 777 E. Sierra
24   Madre Ave, Azusa, CA 91702. It described its business type as “consulting services” in
25   corporate filings with the California Secretary of State.
26          44.    Hold the Door was incorporated by Wen, and he has served as its sole
27   corporate officer.
28          45.    Relief Defendant TN Accounting Inc. (TN Accounting) is a California


                                                  8
                               COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 10 of 49 Page ID #:20


1     corporation that filed its Articles of Incorporation with the California Secretary of State
2     on February 8, 2017, and it has listed its principal place of business address of 1704 S.
3     Granada Ave, Alhambra, CA 91801 in corporate filings with the Secretary of State.
4             46.    Nguyen has served as TN Accounting’s president and sole corporate officer.
5                                                FACTS
6                       Student Loan Forgiveness and Repayment Programs
7             47.    DOE administers several federal student-loan repayment programs. Some
8     potentially offer lower monthly loan payments. Others allow consumers who make the
9     requisite qualifying payments over a period ranging from 10 to 25 years (and who meet
10    other eligibility criteria) to obtain loan forgiveness.
11            48.    One such program is the income-driven repayment (IDR) program. IDR
12    plans may lower consumers’ monthly payments to more affordable amounts based on the
13    consumers’ income and family size. Consumers enrolled in IDR plans who make
14    qualifying payments may also have their outstanding student-loan balances forgiven after
15    20-25 years.
16            49.    Under another program, the Public Service Loan Forgiveness program,
17    consumers who work full-time for a qualifying public-service employer, make 120
18    qualifying payments, and meet other eligibility criteria, can apply to have their
19    outstanding student-loan balances forgiven after 10 years.
20            50.    Because a borrower’s income and family size can fluctuate over the life of
21    the loan, consumers are required to recertify their eligibility for IDR programs on an
22    annual basis. Variables such as marital status and tax-filing status (single, married filing
23    separately, married filing jointly) may affect how DOE calculates monthly payment
24    amounts. As a result, monthly payments under the IDR programs can vary from year to
25    year.
26                            The Student Loan Debt Relief Companies
27            51.    CAC began offering student-loan debt-relief services purporting to lower
28    consumers’ monthly loan payments and obtain loan forgiveness through enrollment in


                                                9
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 11 of 49 Page ID #:21


1     loan forgiveness or IDR plans as early as November 2015.
2           52.    Initially, CAC’s internal structure included sales, processing, and customer-
3     service departments.
4           53.    The sales department fielded incoming consumer calls, made outbound
5     marketing calls, and enrolled consumers in the Student Loan Debt Relief Companies’
6     services by providing consumers with contracts for electronic signature during sales calls.
7           54.    The processing department charged consumers the initial advance fees, and
8     prepared and submitted forbearance, loan-consolidation, and IDR requests to consumers’
9     student-loan servicers. The consumer’s student-loan servicer then evaluated the requests.
10          55.    In March 2018, Kim and Wen moved CAC’s processing and customer-
11    service operations into a new entity, True Count.
12          56.    As part of this shift, CAC’s processing and customer-service departments
13    physically moved to a new office location.
14          57.    CAC continued to handle sales, while True Count took over preparing and
15    submitting loan-consolidation and IDR-plan applications and collecting payments from
16    consumers (including from consumers who had enrolled for services with CAC).
17          58.    As early as April 2018, CAC transferred its sales functions to a new entity,
18    Prime, which ultimately assumed CAC’s role as the main sales company enrolling
19    consumers for True Count’s services.
20                            Debt Relief Sales and Business Practices
21          59.    The Student Loan Debt Relief Companies marketed their debt-relief services
22    through inbound and outbound calls, websites, social media, and direct mail.
23          60.    When consumers called the front-end sales company (CAC or Prime), the
24    consumer first spoke with a sales representative.
25          61.    Sales representatives instructed consumers on how to create an ID and
26    password for consumers’ online accounts with Federal Student Aid (FSA), an office of
27    DOE, if the consumer had not previously done so. The sales representatives then
28    instructed the consumer to provide the sales representative with the consumer’s FSA ID


                                                10
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 12 of 49 Page ID #:22


1     and password.
2           62.    Sales representatives downloaded student-loan data from the consumer’s
3     online FSA account into the company’s customer–relationship-management system.
4           63.    Sales representatives often stated that there was an urgent need to sign up for
5     the respective Student Loan Debt Relief Company’s services.
6           64.    For example, some sales representatives told consumers that they had a
7     limited time in which they could apply for an IDR program.
8           65.    At times, sales representatives represented that the respective Student Loan
9     Debt Relief Company was affiliated with DOE.
10                                   Representations about Fees
11          66.    During sales calls, sales representatives made affirmative representations or
12    material omissions about the purpose of the fees paid by consumers to the Student Loan
13    Debt Relief Companies.
14          67.    Sales representatives frequently represented that the fees would be applied to
15    the balance of consumers’ student loans.
16          68.    In fact, all monies paid by the consumers to the Student Loan Debt Relief
17    Companies were fees retained by the companies and were not remitted to student-loan
18    servicers to be applied toward consumers’ loan balances.
19          69.    Sales representatives frequently represented that fees paid to the Student
20    Loan Debt Relief Companies would be the only payments consumers would owe on their
21    student loans after being accepted into a DOE repayment program.
22          70.    In fact, the fees paid to the Student Loan Debt Relief Companies were in
23    addition to, and did not relieve consumers of, their obligation to pay their student loans.
24          71.    Sales representatives frequently represented to consumers that the fees
25    charged by the Student Loan Debt Relief Companies were necessary to participate and
26    remain enrolled in a loan-forgiveness or IDR program.
27          72.    In fact, consumers can apply free of charge for loan forgiveness or IDR
28    programs, either through their student-loan servicer or directly to the DOE.


                                               11
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 13 of 49 Page ID #:23


1           73.    Moreover, consumers can recertify annually their eligibility to remain
2     enrolled in their IDR plans through their student-loan servicer for free.
3                             Representations about Loan Forgiveness
4           74.    The Student Loan Debt Relief Companies’ sales representatives often told
5     consumers that they were qualified or approved for loan forgiveness.
6           75.    Sales representatives frequently represented to consumers that they can get
7     consumers’ student loans forgiven in whole or in part shortly after enrolling in the
8     respective Student Loan Debt Relief Company’s services.
9           76.    The DOE’s loan forgiveness programs require anywhere from 10-25 years
10    of qualifying payments, as well as satisfaction of other eligibility criteria, to qualify for
11    loan forgiveness.
12          77.    Only the DOE can approve consumers for loan forgiveness.
13          78.    Because only the DOE can approve consumers for loan forgiveness, and
14    only after a consumer makes qualifying monthly payments over a period ranging from 10
15    to 25 years, the Student Loan Debt Relief Companies’ representations to consumers that
16    all or part of their loans would be forgiven upon payment of enrollment fees were false.
17                        Representations about Lower Monthly Payments
18          79.    The Student Loan Debt Relief Companies’ sales representatives often told
19    consumers that they qualified or were approved for a specific lower monthly payment.
20          80.    In fact, the new, lower monthly payment amount identified by sales
21    representatives was often calculated based on an incorrect family size, income, or marital
22    status.
23          81.    Sales representatives often represented that consumers’ lower monthly
24    payment would be in place over the life of the loan.
25          82.    In fact, monthly payment amounts are determined by student loan servicers
26    and can fluctuate year to year depending on changes in consumers’ income, family size,
27    or marital status, and it is therefore not possible to determine a set monthly payment for
28    an IDR plan for the life of the loan.


                                                12
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 14 of 49 Page ID #:24


1           Preparing and Submitting Forbearance Requests and IDR Plan Applications
2             83.    Following an initial sales call, consumers who purchased the Student Loan
3     Debt Relief Companies’ services were assigned to a company representative called a
4     “processor.”
5             84.    Processors conducted a “welcome call” during which they typically asked
6     consumers for proof of income and, at times, verified certain information.
7             85.    Following the welcome call, processors submitted forbearance requests to
8     student-loan servicers on behalf of consumers.
9             86.    Processors typically asked for a forbearance period of three months in the
10    forbearance requests they submitted.
11            87.    If a servicer approves a forbearance request, the consumer is excused from
12    making his or her monthly student loan payments during the period of forbearance. But
13    interest on the consumer’s student loan accrues during the period of forbearance and may
14    be added to the principal balance.
15            88.    Typically, consumers were not informed during sales calls or the welcome
16    call that processors would submit forbearance requests on their behalf.
17            89.    Typically, consumers were not informed during sales calls or the welcome
18    call that interest on the consumer’s student loan accrues during the period of forbearance
19    and may be added to the principal balance.
20            90.    In fact, most consumers did not ask the Student Loan Debt Relief
21    Companies for forbearance requests, and many consumers were not aware that the
22    Student Loan Debt Relief Companies submitted forbearance requests to their student loan
23    servicers on their behalf.
24            91.    Processors signed the forbearance requests in the consumer’s name so that it
25    appeared the request was submitted by the consumer.
26            92.    Many consumers were unaware the fees they paid to the Student Loan Debt
27    Relief Companies were not paying down their student loans.
28    ///


                                                13
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 15 of 49 Page ID #:25


1             Submitting Consolidation and IDR Requests with False Information
2           93.      Processors submitted IDR applications to servicers on behalf of consumers
3     with false information about consumers’ income, family size, or marital status.
4           94.      For consumers who did not provide proof of income to the Student Loan
5     Debt Relief Companies, processors frequently listed those consumers as unemployed on
6     their IDR applications, even when the consumers were employed at the time.
7           95.      Processors frequently submitted IDR applications to consumers’ student
8     loan servicers that listed consumers’ family sizes greater than the consumers’ actual
9     family size.
10          96.      Processors frequently submitted IDR applications to consumers’ student
11    loan servicers that listed consumers as single, even if the consumer had informed the
12    Student Loan Debt Relief Companies that he or she was married.
13          97.      When submitting IDR applications to consumers’ student loan servicers,
14    processors typically changed consumers’ email address to an email address created by the
15    Student Loan Debt Relief Company in order to temporarily divert all email
16    correspondence from the consumer’s student-loan servicer to the Student Loan Debt
17    Relief Company.
18          98.      When submitting IDR applications to consumers’ student-loan servicers,
19    processors typically changed consumers’ mailing address to a mailing address used by
20    the Student Loan Debt Relief Company in order to temporarily divert all postal mail from
21    the consumer’s student-loan servicer to the Student Loan Debt Relief Company.
22          99.      After receiving confirmation from a consumer’s student loan servicer that a
23    consumer’s loan consolidation or IDR application had been approved, processors
24    typically logged back into the consumer’s loan account and changed the consumers email
25    and mailing address back to the consumer’s actual information.
26          100. The Student Loan Debt Relief Companies’ practice of diverting
27    correspondence to consumers from the consumers’ student-loan servicers helped conceal
28    the Student Loan Debt Relief Companies’ practice of submitting false information to


                                                14
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 16 of 49 Page ID #:26


1     student loan servicers.
2                 Representations about and Collection of Fees from Consumers
3             101. The Student Loan Debt Relief Companies typically collected enrollment fees
4     from consumers before consumers had been approved for a loan consolidation or an IDR
5     plan.
6             102. The Student Loan Debt Relief Companies collected monthly fees, typically
7     ranging from $10-$42, before submitting the consumer’s corresponding annual IDR plan
8     recertification.
9             103. At all times material to this Complaint, the Student Loan Debt Relief
10    Companies did not track whether consumers had made an initial payment on an adjusted
11    loan.
12            104. As early as April 2018, the Student Loan Debt Relief Companies’ contracts
13    began including a section entitled “No Advance Fees.”
14            105. The section of the Student Loan Debt Relief Companies’ contract entitled
15    “No Advance Fees” states that the company “does not take any advance fees from Client”
16    and further provides that consumer fees will be held in an independent third party “trust
17    account” and not paid to the company until the consumer “has received a consolidation,
18    adjustment, or otherwise satisfactory result” and makes one payment “towards such.”
19            106. At all times material to this Complaint, the Student Loan Debt Relief
20    Companies did not use trust accounts to hold fees collected from consumers before
21    placing consumers into loan repayment plans.
22            107. Rather, fees collected from consumers by the Student Loan Debt Relief
23    Companies were directly deposited into the companies’ bank accounts and commingled
24    with company assets.
25            108. The Defendants have collected over $71 million in illegal advance fees from
26    thousands of consumers nationwide.
27                               Roles of the Individual Defendants
28            109. Albert Kim (a/k/a Albert King) is CAC’s primary owner and manager.


                                                15
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 17 of 49 Page ID #:27


1           110. Kim was in the office frequently and helped manage CAC’s and True
2     Count’s day-to-day operations.
3           111. Kim oversaw CAC’s marketing.
4           112. Kim signed CAC’s merchant-account applications or agreements with at
5     least three different payment processors.
6           113. At times, Kim personally responded to consumers’ complaints.
7           114. Kim has controlled CAC’s bank accounts, and he has been an authorized
8     user on CAC’s and True Count’s bank accounts.
9           115. When Kim applied for a merchant account on CAC’s behalf in or about July
10    2017, he agreed to maintain fraud and chargebacks below certain levels.
11          116. Monthly account statements sent to CAC’s corporate address for that
12    merchant account identify tens of thousands of dollars in chargebacks and hundreds of
13    thousands of dollars in consumer refunds between August 2017 and March 2019.
14          117. After CAC filed for bankruptcy, Kim personally generated marketing leads
15    for Prime.
16          118. Kaine Wen served as CAC’s owner, managing partner, and general counsel.
17          119. CAC’s 2016 tax returns and U.K. registration documents list Wen as CAC’s
18    50% owner.
19          120. Wen made capital contributions to CAC in October 2015 that accounted for
20    75% of capital contributions by members at that time.
21          121. Wen participated in the decision to move CAC’s processing functions to
22    True Count.
23          122. Wen personally guaranteed True Count’s lease agreement.
24          123. Wen set up payment-processing agreements for True Count.
25          124. Wen corresponded with payment processors regarding True Count’s
26    excessive chargeback rates.
27          125. Wen represented to a payment processor that True Count “understands,
28    currently fully complies with, and during the term of the Agreement will fully comply


                                              16
                           COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 18 of 49 Page ID #:28


1     with” the TSR, CFPA, and “all other applicable federal, state, and local laws, rules, and
2     regulations.”
3            126. Wen has been an authorized user on CAC’s, Premier Student Loan Center’s,
4     True Count’s, and Hold the Door’s bank accounts.
5            127. Wen was also a point of contact or signed for at least three merchant
6     accounts for CAC and at least one merchant account for True Count.
7            128. Tuong Nguyen served as the controller and provided accounting services for
8     CAC.
9            129. Nguyen was responsible for paying CAC’s bills, reviewed its bank
10    statements, and was a signatory on several of CAC’s bank accounts.
11           130. At times, Nguyen also responded to consumer complaints, and was listed as
12    a point of contact for CAC’s d/b/a, Premier Student Loan Center, in the Bureau’s
13    consumer-complaint portal.
14           131. True Count identified Nguyen as its secretary in select dealings with banks.
15           132. Nguyen was a point of contact for at least two of CAC’s merchant accounts
16    and one of True Count’s merchant accounts.
17           133. In January 2018, Nguyen signed a letter to a payment processor
18    acknowledging CAC had incurred “excessive chargebacks” during “December/2017.”
19           134. Nguyen also acknowledged that the top chargeback reasons included fraud.
20           135. Nguyen incorporated TN Accounting and served as its president and sole
21    corporate officer.
22           136. Nguyen has been a signatory on a bank account held by TN Accounting.
23           137. TN Accounting’s primary source of income is over $225,000 from CAC and
24    True Count from March 2017 through December 2018.
25           138. Nguyen was also an authorized user on bank accounts held by CAC, Premier
26    Student Loan Center, and True Count.
27    ///
28    ///


                                               17
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 19 of 49 Page ID #:29


1         The Student Loan Debt Relief Companies Operate as a Common Enterprise
2           139. CAC, True Count, and Prime shared employees, customers, scripts, and
3     training materials, and they used the same database to store consumers’ information and
4     track aspects of their business activity.
5           140. CAC, True Count, and Prime shared the proceeds of the debt-relief
6     enterprise.
7           141. For example, since April 2018, True Count, acting as the purported “billing
8     department” for CAC and Prime, has transferred at least $12 million to CAC and at least
9     $25 million to Prime.
10          142. CAC lent hundreds of thousands of dollars to True Count without interest or
11    any written agreement.
12          143. CAC stated in a lease guarantee that it had a “financial interest” in True
13    Count.
14          144. CAC guaranteed at least one lease on behalf of Prime Consulting and two
15    leases on behalf of True Count.
16          145. CAC, True Count, and Prime have used overlapping addresses to carry out
17    the debt-relief operation.
18          146. For example, addresses True Count identifies as its business addresses are
19    also business addresses for CAC, Prime, and Hold the Door.
20          147. To market their debt-relief services to consumers, CAC, True Count, and
21    Prime shared over a dozen fictitious names, including but not limited to South Coast
22    Financial Center, Direct Account Services, Financial Loan Advisors, Account
23    Preparation Services, Administrative Financial, Tangible Savings Solutions, Coastal
24    Shores Financial Group, First Choice Financial Centre (a/k/a First Choice Financial
25    Center), Administrative Account Services, Primary Account Solutions, Prime Document
26    Services, Financial Accounting Center, Doc Management Solutions, First Priority LLC,
27    ALW Loans Administrative Accounting Center, Best Choice Financial Center, First
28    Document Services, Global Direct Accounting Solutions, Keystone Document Center,


                                                 18
                              COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 20 of 49 Page ID #:30


1     Pacific Palm Financial Group, Pacific Shores Advisory, Sequoia Account Management,
2     Signature Loan Solutions, Yellowstone Account Services, EDU Doc Support,
3     ClearStudentLoanDebt, and Clear Student Loan Debt.
4           148. The websites for Doc Management Solutions, Financial Accounting Center,
5     Prime Document Services, Primary Account Solutions, Administrative Account Services,
6     South Coast Financial Center, First Choice Financial Center, Coastal Shores Financial
7     Group, Tangible Savings Solutions, Administrative Financial, Account Preparation
8     Services, Financial Loan Advisors, and Direct Account Services are nearly identical.
9                            Transfer of Assets to Relief Defendants
10          149. Defendants Wen, Kim, and Nguyen direct and control Relief Defendants
11    Hold the Door, Infinite Management, and TN Accounting, respectively.
12          150. Wen, Kim, and Nguyen are the signatories on bank accounts for the
13    respective companies and thus control the flow of money into and out of their corporate
14    accounts.
15          151. From 2017 to 2019, payments from CAC or True Count made up most or
16    almost all the income of Hold the Door, Infinite Management, and TN Accounting.
17          152. Monies were transferred from Hold the Door, Infinite Management, and TN
18    Accounting to the respective individuals’ personal accounts or to pay their personal
19    expenses.
20          153. Hold the Door made over $200,000 in direct transfers to Wen’s personal
21    bank accounts, and it made payments for purchases of art and for Wen’s Tesla and
22    Mercedes Benz automobiles.
23          154. Infinite Management made more than $300,000 in payments to pay Kim’s
24    personal credit cards, wedding expenses, dental expenses, and to purchase luxury cars.
25          155. TN Accounting transferred over $100,000 to Nguyen’s personal bank
26    accounts and made payments on Nguyen’s personal credit cards and Tesla.
27    ///
28    ///


                                              19
                           COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 21 of 49 Page ID #:31


1                                     LEGAL BACKGROUND
2                                               The TSR
3           156. The TSR defines “debt relief service” as “any program or service
4     represented, directly or by implication, to renegotiate, settle, or in any way alter the terms
5     of payment or other terms of the debt between a person and one or more unsecured
6     creditors or debt collectors, including, but not limited to, a reduction in the balance,
7     interest rate, or fees owed by a person to an unsecured creditor or debt collector.” 16
8     C.F.R. § 310.2(o).
9           157. The TSR defines a “seller” as “any person who, in connection with a
10    telemarketing transaction, provides, offers to provide, or arranges for others to provide
11    goods or services to the customer in exchange for consideration.” 16 C.F.R. § 310.2(dd).
12          158. The TSR defines “telemarketer” as “any person who, in connection with
13    telemarketing, initiates or receives telephone calls to or from a customer.” 16 C.F.R.
14    § 310.2(ff).
15          159. The TSR defines “telemarketing” in relevant part as “a plan, program, or
16    campaign which is conducted to induce the purchase of goods or services . . . by use of
17    one or more telephones and which involves more than one interstate telephone call.” 16
18    C.F.R. § 310.2(gg).
19          160. The Student Loan Debt Relief Companies offer services to renegotiate,
20    settle, or alter the terms of payments of consumers’ federal student loans by submitting
21    requests for loan forgiveness or IDR plans to consumers’ student-loan servicers.
22          161. The Student Loan Debt Relief Companies offered and provided these
23    services to consumers nationwide using the telephones and employed more than one
24    interstate telephone call.
25          162. The Student Loan Debt Relief Companies offered and provided these
26    services to consumers in exchange for payment of enrollment and monthly fees in
27    connection with a telemarketing transaction.
28          163. The Student Loan Debt Relief Companies are each a “telemarketer” or


                                                20
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 22 of 49 Page ID #:32


1     “seller” offering a “debt relief service” under the TSR.
2           164. Kim arranged for CAC to provide debt-relief services to consumers in
3     exchange for consideration and personally generated marketing leads for Prime. Kim is a
4     “telemarketer” or “seller” offering a “debt relief service” under the TSR. 16 C.F.R.
5     § 310.2(dd), (ff), (o).
6           165. Wen arranged for CAC and True Count to provide debt-relief services to
7     consumers in exchange for consideration. Wen is a “seller” offering a “debt relief
8     service” under the TSR. 16 C.F.R. § 310.2(dd), (o).
9           166. Nguyen arranged for CAC and True Count to provide debt-relief services to
10    consumers in exchange for consideration. Nguyen is a “seller” offering a “debt relief
11    service” under the TSR. 16 C.F.R. § 310.2(dd), (o).
12                                             The CFPA
13          167. Sections 1031 and 1036(a)(1)(B) of the CFPA, 12 U.S.C. §§ 5531,
14    5536(a)(1)(B), prohibit “covered person[s]” from engaging in any “unfair, deceptive, or
15    abusive act or practice.”
16          168. The Student Loan Debt Relief Companies are each “covered persons” under
17    the CFPA because they offer or provide consumer-financial products or services,
18    including financial-advisory services such as assisting consumers with debt-management
19    or debt-settlement and modifying the terms of any extension of credit. 12 U.S.C.
20    § 5481(5), (6), (15)(A)(viii).
21          169. Section 1002(25) of the CFPA defines the term “related person” to mean
22    “any director, officer, or employee charged with managerial responsibility for, or
23    controlling shareholder of,” or “any . . . other person . . . who materially participates in
24    the conduct of the affairs of” a non-bank provider of a consumer-financial product or
25    service. 12 U.S.C. § 5481(25)(C). Section 1002(25) further provides that a “related
26    person” shall be “deemed to mean a covered person for all purposes of any provision of
27    Federal consumer financial law.” 12 U.S.C. § 5481(25)(B).
28          170. Kim is a “related person” and “covered person” under the CFPA because he


                                                   21
                                COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 23 of 49 Page ID #:33


1     is CAC’s owner and officer and has managerial responsibility for CAC. He controlled
2     CAC’s bank accounts, oversaw CAC’s sales and marketing, entered into contractual
3     relationships on CAC’s behalf with payment processors, and responded to certain
4     consumer complaints.
5           171. Wen is a “related person” and “covered person” under the CFPA because he
6     is True Count’s owner and officer, has been an owner and manager of CAC, and has had
7     managerial responsibility for both companies. He was involved in making decisions for
8     CAC, including the decision to shift CAC’s processing function to True Count, entered
9     into contractual relationships on behalf of True Count with payment processors, and was
10    a signatory on True Count’s bank accounts.
11          172. Nguyen is a “related person” and “covered person” under the CFPA because
12    he is an officer of CAC and True Count and has managerial responsibility for CAC , and
13    because he materially participated in the conduct of the Student Loan Debt Relief
14    Companies. He managed CAC’s finances and responded to consumers’ complaints on
15    CAC’s behalf. He also was the point of contact for several of CAC’s and True Count’s
16    merchant accounts.
17                                            COUNT I
18                               By the Bureau and the States
                    (Advance Fees in Violation of the TSR – Enrollment Fees)
19                                     (All Defendants)
20          173. The allegations in paragraphs 1-166 are incorporated by reference.
21          174. Under the TSR, it is an abusive act or practice for a seller or telemarketer to
22    request or receive payment of any fee or consideration for any debt-relief services unless
23    and until (A) the seller or telemarketer has renegotiated, settled, reduced, or otherwise
24    altered the terms of at least one debt pursuant to a settlement agreement, debt-
25    management plan, or other such valid contractual agreement executed by the customer;
26    and (B) the customer has made at least one payment pursuant to that settlement
27    agreement, debt-management plan, or other valid contractual agreement between the
28    customer and the creditor or debt collector. 16 C.F.R. § 310.4(a)(5)(i)(A)-(B).


                                               22
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 24 of 49 Page ID #:34


1           175. In the course of providing, offering to provide, or arranging for others to
2     provide debt-relief services, Defendants charged and collected from consumers
3     enrollment fees before consumers had been approved for IDR plans and before
4     consumers had made any payments toward such IDR plans, in violation of the TSR. 16
5     C.F.R. § 310. 4(a)(5)(i)(A)-(B).
6           176. Moreover, because the IDR plans in which consumers were placed often
7     were based on false information about consumers’ family size, income, and marital status
8     that the Defendants submitted to consumers’ student-loan servicers, none of the payments
9     made by consumers in these plans were made pursuant to a “valid contractual agreement”
10    within the meaning of the TSR and thus were collected in violation of the TSR. 16 C.F.R.
11    § 310.4(a)(5)(i)(A)-(B)
12                                           COUNT II
13                              By the Bureau and the States
                     (Advance Fees in Violation of the TSR – Monthly Fees)
14                                     (All Defendants)
15          177. The allegations in paragraphs 1-166 are incorporated by reference.
16          178. In the course of providing, offering to provide, or arranging for others to
17    provide debt-relief services, the Defendants charged and collected from consumers
18    monthly fees before consumers had completed their annual recertifications of eligibility
19    for IDR plans and before consumers had made any payments toward such recertified IDR
20    plans, in violation of the TSR. 16 C.F.R. § 310. 4(a)(5)(i)(A)-(B).
21          179. Moreover, because the IDR plans in which consumers were placed often
22    were based on false information about consumers’ family size, income, and marital status
23    that Defendants submitted to consumers’ student-loan servicers, none of the payments
24    made by consumers in these plans were made pursuant to a “valid contractual agreement”
25    within the meaning of the TSR and thus were collected in violation of the TSR. 16 C.F.R.
26    § 310.4(a)(5)(i)(A)-(B).
27    ///
28    ///


                                               23
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 25 of 49 Page ID #:35


1                                              COUNT III
2                                  By the Bureau and the States
                               (Misrepresentations About Material
3                        Aspects of Their Services in Violation of the TSR)
                                         (All Defendants)
4

5           180. The allegations in paragraphs 1-166 are incorporated by reference.
6           181. It is a deceptive practice under the TSR for a seller or telemarketer to
7     misrepresent any material aspect of the efficacy of their services and to misrepresent any
8     material aspect of a debt-relief service. 16 C.F.R. § 310.3(a)(2)(iii), (x).
9           182. Among other things, Defendants misrepresented, directly or indirectly,
10    expressly or by implication that:
11                 a.     fees paid by consumers were payments toward the consumer’s
12          outstanding loan debt;
13                 b.     fees paid by consumers reflected the adjusted amount of the
14          consumers’ periodic payments toward their outstanding loan balance;
15                 c.     consumers’ loans would be forgiven in whole or in part shortly after
16          enrolling in Student Loan Debt Relief Companies’ services;
17                 d.     consumers were eligible or approved for lower monthly payments,
18          including where such payment amounts had been calculated based on an incorrect
19          family size, income, or marital status; and
20                 e.     consumers’ monthly payment amount had been lowered for the life of
21          the repayment plan; and
22                 f.     any fees collected would be held in trust accounts maintained by a
23          third-party account provider until the Student Loan Debt Relief Companies had
24          performed certain services.
25          183. Defendants also failed to inform consumers that:
26                 a.      it was Defendants’ practice to submit forbearance requests on behalf
27          of consumers; and
28                 b.     it was Defendants’ practice to falsify consumers’ family size, marital


                                                24
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 26 of 49 Page ID #:36


1            status, and income to consumers’ student-loan servicers.
2                  Defendants’ acts or practices, as set forth in this paragraph, are deceptive
3            acts or practices that violate the TSR, 16 C.F.R. 310.3(a)(2)(iii), (x).
4                                              COUNT IV
5                                 By the Bureau and the States
                          (Substantial Assistance in Violation of the TSR)
6                                    (Individual Defendants)
7            184. The allegations in paragraphs 1-166 are incorporated by reference.
8            185. The TSR prohibits any person from providing “substantial assistance or
9     support to any seller or telemarketer when that person knows or consciously avoids
10    knowing that the seller or telemarketer is engaged in any act that engages in deceptive or
11    abusive conduct” under the Rule. 16 C.F.R. § 310.3(b).
12           186. Kim managed both CAC’s and True Count’s day-to-day operations. As
13    CAC’s co-owner and president, Kim oversaw CAC’s marketing and approved its sales
14    scripts.
15           187. Kim knew, or recklessly avoided knowing, the material misrepresentations
16    and omissions that CAC’s and True Count’s sales representatives and processors made to
17    consumers.
18           188. Kim knew, or recklessly avoided knowing, that the Student Loan Debt
19    Relief Companies charged and collected enrollment and monthly fees from consumers
20    before the companies had obtained loan-repayment plans for consumers and before
21    consumers had made their first payments toward such repayment plans.
22           189. Kim represented CAC in contractual relationships with payment processors.
23           190. As CAC’s point of contact on a merchant account where he agreed to keep
24    chargebacks and fraud below a certain level, Kim knew, or recklessly avoided knowing,
25    that the merchant’s monthly statements identified tens of thousands of dollars in
26    chargebacks and hundreds of thousands of dollars in consumer refunds between August
27    2017 and March 2019.
28           191. As CAC’s co-owner and officer and True Count’s owner and officer, Wen


                                                25
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 27 of 49 Page ID #:37


1     entered into payment-processing agreements on True Count’s behalf, including at least
2     one where he represented that True Count intended to fully comply with the TSR.
3           192. As a principal representative for CAC’s and True Count’s merchant
4     accounts and a signatory on the bank accounts from which refunds and chargebacks to
5     consumers were paid, Wen knew, or recklessly avoided knowing, CAC’s and True
6     Count’s high chargeback and refund rates, including that during at least one period, the
7     top chargeback reasons included “fraud.”
8           193. Wen knew, or recklessly avoided knowing, the material misrepresentations
9     and omissions that CAC’s and True Count’s sales representatives and processors made to
10    consumers.
11          194. Wen knew, or recklessly avoided knowing, that the Student Loan Debt
12    Relief Companies charged and collected enrollment and monthly fees from consumers
13    before the companies had obtained loan-repayment plans for consumers and before
14    consumers had made their first payments toward such repayment plans.
15          195. As an officer of CAC and True Count, Nguyen managed CAC’s finances,
16    served as a point of contact for several of CAC’s and True Count’s merchant accounts,
17    and responded to consumer complaints on CAC’s behalf.
18          196. Because he signed a January 2018 letter from CAC to a payment processor
19    in which he acknowledged that CAC had incurred excessive chargebacks and that fraud
20    was one of the top reasons for such chargebacks, Nguyen knew, or recklessly avoided
21    knowing, the material misrepresentations and omissions that CAC’s and True Count’s
22    sales representatives and processors made to consumers.
23          197. Nguyen knew, or recklessly avoided knowing, that the Student Loan Debt
24    Relief Companies charged and collected enrollment and monthly fees from consumers
25    before the companies had obtained loan-repayment plans for consumers and before
26    consumers had made their first payments toward such repayment plans.
27          198. Kim, Wen, and Nguyen provided substantial assistance to the Student Loan
28    Debt Relief Companies in their violations of the TSR.


                                              26
                           COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 28 of 49 Page ID #:38


1                                               COUNT V
2                                              By the Bureau
                                            (CFPA – Deception)
3                                             (All Defendants)
4             199. The allegations in paragraphs 1-155 and 167-172 are incorporated by
5     reference.
6             200. Among other things, Defendants misrepresented, directly or indirectly,
7     expressly or by implication that:
8                   a.     fees paid by consumers were payments toward the consumer’s
9             outstanding loan debt;
10                  b.     fees paid by consumers reflected the adjusted amount of the
11            consumers’ periodic payments toward their outstanding loan balance;
12                  c.     consumers’ loans would be forgiven in whole or in part following
13            payment of the initial enrollment fees;
14                  d.     consumers were eligible or approved for lower monthly payments,
15            including where such payment amounts have been calculated based on an incorrect
16            family size, income, or marital status;
17                  e.     consumers’ monthly payment amounts had been lowered for the life
18            of the repayment plan; and
19                  f.     any fees collected would be held in trust accounts maintained by a
20            third-party account provider until the Student Loan Debt Relief Companies had
21            performed certain services.
22            201. The Student Loan Debt Relief Companies also failed to inform consumers
23    that:
24                  a.     it was Defendants’ practice to submit forbearance requests on behalf
25            of consumers; and
26                  b.     it was Defendants’ practice to falsify consumers’ family size, marital
27            status, and income to consumers’ student-loan servicers and the consequences for
28            consumers of that practice.


                                                27
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 29 of 49 Page ID #:39


1              202. The Student Loan Debt Relief Companies’ representations were material and
2     likely to mislead consumers acting reasonably under the circumstances.
3              203. Among other things, Kim generated marketing leads for Prime, approved
4     sales scripts for CAC, and managed day-to-day operations for CAC and True Count. He
5     was also aware of CAC’s and True Count’s high chargeback and consumer-refund rates.
6     He participated directly in these representations or had the authority to control them as
7     CAC’s co-owner and president and had knowledge of these representations, was
8     recklessly indifferent to the truth or falsity of the misrepresentations, or was aware of a
9     high probability of fraud along with an intentional avoidance of the truth.
10             204. Among other things, Wen managed payment-processor relationships on
11    behalf of True Count, was a signatory on True Count’s bank accounts, and was aware of
12    CAC’s and True Count’s high chargeback and consumer-refund rates. He participated
13    directly in these representations or had the authority to control them as CAC’s co-owner
14    and president and True Count’s owner and president and had knowledge of these
15    representations, was recklessly indifferent to the truth or falsity of the misrepresentations,
16    or was aware of a high probability of fraud along with an intentional avoidance of the
17    truth.
18             205. Among other things, Nguyen managed CAC’s finances, responded to
19    consumer complaints, and served as point of contact on several of CAC’s and True
20    Count’s merchant accounts. He was aware of CAC’s and True Count’s high chargeback
21    and consumer-refund rates. He participated directly in these representations or had the
22    authority to control them and had knowledge of these representations, was recklessly
23    indifferent to the truth or falsity of the misrepresentations, or was aware of a high
24    probability of fraud along with an intentional avoidance of the truth.
25             206. Defendants have therefore engaged in deceptive acts or practices in violation
26    of §§ 1031 and 1036 of the CFPA, 12 U.S.C. §§ 5531, 5536.
27    ///
28    ///


                                                 28
                              COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 30 of 49 Page ID #:40


1                                            COUNT VI
2                                         By the Bureau
                         (Substantial Assistance in Violation of the CFPA)
3                                    (Individual Defendants)
4           207. The allegations in paragraphs 1-155 and 167-172 are incorporated by
5     reference.
6           208. Section 1036(a)(3) of the CFPA prohibits any person from “knowingly or
7     recklessly provid[ing] substantial assistance to a covered person or service provider in
8     violation of the provisions of section 1031” and states that “the provider of such
9     substantial assistance shall be deemed to be in violation of that section to the same extent
10    as the person to whom such assistance is provided.” 12 U.S.C. § 5536(a)(3).
11          209. As CAC’s co-owner and president, and as someone who managed the day-
12    to-day operations of CAC and True Count and who generated marketing leads for Prime,
13    Kim knowingly or recklessly provided substantial assistance to the Student Loan Debt
14    Relief Companies in their deceptive acts or practices.
15          210. As CAC’s co-owner and True Count’s owner and president who was aware
16    that high chargeback and consumer refund rates were attributable at least in part to fraud,
17    Wen knowingly or recklessly provided substantial assistance to the Student Loan Debt
18    Relief Companies in their deceptive acts or practices.
19          211. As an individual responsible for managing CAC’s finances and responding
20    to consumers’ complaints on behalf of CAC and who was aware that the Student Loan
21    Debt Relief Companies’ high chargeback and consumer-refund rates were attributable at
22    least in part to fraud, Nguyen knowingly or recklessly provided substantial assistance to
23    the Student Loan Debt Relief Companies in their deceptive acts or practices.
24          212. The Individual Defendants thus provided substantial assistance to the
25    Student Loan Debt Relief Companies in their deceptive acts or practices, in violation of §
26    1036(a)(3) of the CFPA. 12 U.S.C. § 5563(a)(3).
27    ///
28    ///


                                               29
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 31 of 49 Page ID #:41


1                                            COUNT VII
2                                        By the Bureau
                             CFPA Violation Based on Violation of TSR
3                                       (All Defendants)
4           213. The allegations in paragraphs 1-172 are incorporated by reference.
5           214. The Bureau is authorized to enforce the Telemarketing Act with respect to
6     the offering or provision of a consumer-financial product or service subject to the CFPA.
7     15 U.S.C. § 6105(d).
8           215. Defendants’ violations of the TSR are treated as violations of a rule under §
9     1031 of the CFPA. 15 U.S.C. § 6102(c).
10          216. Because Defendants are “covered persons” who violated the TSR by
11    charging and collecting illegal advance fees from consumers and engaging in deceptive
12    conduct, they violated § 1036(a)(1)(A) of the CFPA. 12 U.S.C. § 5536(a)(1)(A).
13                                          COUNT VIII
14                                  By the Bureau and the States
                                         (Relief Defendants)
15

16          217. The allegations in paragraphs 1-216 are incorporated by reference.
17          218. Relief Defendants Hold the Door, Infinite Management, and TN Accounting
18    have received, directly or indirectly, funds or other assets from Defendants that are
19    traceable to funds obtained from consumers through the deceptive and unlawful practices
20    described herein.
21          219. The Relief Defendants are not bona fide purchasers with legal or equitable
22    title to the funds or other assets received from Defendants.
23          220. The Relief Defendants would be unjustly enriched if not required to disgorge
24    funds or the value of the benefits received as a result of Defendants’ unlawful acts or
25    practices.
26          221. The Relief Defendants therefore hold funds and assets in constructive trust
27    for the benefit of the Student Loan Debt Relief Companies’ customers.
28    ///


                                                30
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 32 of 49 Page ID #:42


1                                             COUNT IX
2                                    By the State of Minnesota
                                 Prevention of Consumer Fraud Act
3                                   Minn. Stat. § 325F.69, et seq.
                                          (All Defendants)
4

5           222. The allegations in paragraphs 1-198 and 217-221 are incorporated by
6     reference.
7           223. Minnesota Statutes section 325F.69, subdivision 1 reads:
8                  The act, use, or employment by any person of any fraud, false pretense, false
9                  promise, misrepresentation, misleading statement or deceptive practice, with
10                 the intent that others rely thereon in connection with the sale of any
11                 merchandise, whether or not any person has in fact been misled, deceived, or
12                 damaged thereby, is enjoinable as provided in section 325F.70.
13          224. The term “merchandise” within the meaning of Minnesota Statutes section
14    325F.69 includes services. See Minn. Stat. § 325F.68, subd. 2.
15          225. The term “person” includes “any natural person or legal representative,
16    partnership, corporation (domestic and foreign), company, trust, business entity, or
17    association, and any agent, employee, salesperson, partner, officer, director, member,
18    stockholder, associate, trustee, or cestui que thereof.” Minn. Stat. § 325F.68, subd. 3.
19    Defendants are “persons” within the meaning of the statute.
20          226. Defendants have repeatedly violated Minnesota Statutes section 325F.69,
21    subdivision 1, by engaging in the deceptive and fraudulent practices described in this
22    Complaint, with the intent that others rely thereon in connection with the sale of their
23    student loan debt relief services. This conduct includes, but is not limited to:
24                 a.     Misrepresenting to consumers that Defendants could forgive
25          consumers’ loans and otherwise misrepresenting their ability to reduce or eliminate
26          student loan debt;
27                 b.     Misrepresenting to consumers that the consumers were “approved” for
28          student loan relief, and otherwise misrepresenting their ability to qualify borrowers


                                               31
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 33 of 49 Page ID #:43


1           for government programs;
2                 c.     Misrepresenting and falsely leading consumers to believe that
3           Defendants would apply payments made to it to consumers’ loans;
4                 d.     Misrepresenting and falsely leading consumers to believe that fees
5           paid by consumers reflected the adjusted amount of the consumers’ periodic
6           payments toward their outstanding loan balance;
7                 e.     Misrepresenting to consumers that the amount owed on their student
8           loans would be reduced;
9                 f.     Misrepresenting to consumers that their loans would be forgiven in
10          whole or in part following payment of the enrollment fees;
11                g.     Misrepresenting to consumers that their monthly student loan payment
12          amount had been lowered for the life of the repayment plan;
13                h.     Misrepresenting to consumers that fees collected would be held in
14          trust accounts maintained by a third-party account provider until the Student Loan
15          Debt Relief Companies had performed certain services;
16                i.     Misleading consumers to believe that Defendants are tied to or have a
17          relationship with the federal government or a particular federal debt relief plan;
18                j.     Misrepresenting government programs and payment plan terms to
19          consumers; and
20                k.     The other practices described in this Complaint.
21          227. Due to the deceptive and fraudulent conduct described in this Complaint,
22    Minnesota consumers have made payments to Defendants for services that they otherwise
23    would not have purchased, thereby causing harm to those consumers.
24          228. Defendants’ conduct, practices, and actions described in this Complaint
25    constitute multiple, separate violations of Minnesota Statutes section 325F.69.
26    ///
27    ///
28    ///


                                              32
                           COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 34 of 49 Page ID #:44


1                                               COUNT X
2                                    By the State of Minnesota
                               Uniform Deceptive Trade Practices Act
3                                   Minn. Stat. § 325F.43, et seq.
                                         (All Defendants)
4

5           229. The allegations in paragraphs 1-198 and 217-221 are incorporated by
6     reference.
7           230. Minnesota Statutes section 325D.44, subdivision 1 provides, in part that:
8                  A person engages in a deceptive trade practice when, in the course of
9                  business, vocation, or occupation, the person:
10                 ***
11                 (2) causes likelihood of confusion or of misunderstanding as to the source,
12                 sponsorship, approval, or certification of goods or services;
13                 ***
14                 (5)    represents that goods or services have sponsorship, approval,
15                 characteristics, ingredients, uses, benefits, or quantities that they do not have
16                 or that a person has a sponsorship, approval, status, affiliation, or connection
17                 that the person does not have;
18                 ***
19                 (7)    represents that goods or services are of a particular standard [or]
20                 quality . . . if they are of another;
21                 ***
22                 (9) advertises goods or services with intent not to sell them as advertised;
23                 [or]
24                 ***
25                 (13) engages in any other conduct which similarly creates a likelihood of
26                 confusion or of misunderstanding.
27          231. Defendants are “persons” within the meaning of the statute.
28



                                               33
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 35 of 49 Page ID #:45


1           232. Defendants have repeatedly violated Minnesota Statutes section 325D.44,
2     subdivision 1, by, in the course of business, engaging in the deceptive and fraudulent
3     practices described in this Complaint that caused a likelihood of confusion or of
4     misunderstanding among consumers in connection with the sale of Defendants’ student
5     loan debt relief services, including by making false, deceptive, fraudulent, and/or
6     misleading representations to consumers regarding its advertised services. These
7     practices include but are not limited to:
8                  a.     Misrepresenting to consumers that Defendants could forgive
9                  consumers’ loans and otherwise misrepresenting their ability to reduce or
10                 eliminate student loan debt;
11                 b.     Misrepresenting to consumers that the consumers were “approved” for
12                 student loan relief, and otherwise misrepresenting their ability to qualify
13                 borrowers for government programs;
14                 c.     Misrepresenting and falsely leading consumers to believe that
15                 Defendants would apply payments made to it to consumers’ loans;
16                 d.     Misrepresenting and falsely leading consumers to believe that fees
17                 paid by consumers reflected the adjusted amount of the consumers’ periodic
18                 payments toward their outstanding loan balance;
19                 e.     Misrepresenting to consumers that the amount owed on their student
20                 loans would be reduced;
21                 f.     Misrepresenting to consumers that their loans would be forgiven in
22                 whole or in part following payment of the enrollment fees;
23                 g.     Misrepresenting to consumers that their monthly student loan payment
24                 amount had been lowered for the life of the repayment plan;
25                 h.     Misrepresenting to consumers that fees collected would be held in
26                 trust accounts maintained by a third-party account provider until the Student
27                 Loan Debt Relief Companies had performed certain services;
28



                                               34
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 36 of 49 Page ID #:46


1                  i.      Misleading consumers to believe that Defendants are tied to or have a
2                  relationship with the federal government or a particular federal debt relief
3                  plan;
4                  j.      Misrepresenting government programs and payment plan terms to
5                  consumers; and
6                  k.      The other practices described in this Complaint.
7           233. Due to the deceptive and fraudulent conduct described in this Complaint,
8     Minnesota consumers have made payments to Defendants for services that they otherwise
9     would not have purchased, thereby causing harm to those consumers.
10          234. Defendants’ conduct, practices, and actions described in this Complaint
11    constitute multiple, separate violations of Minnesota Statutes section 325D.44.
12                                               Count XI
13                                   By the State of North Carolina
                                   North Carolina Debt Adjusting Act
14                                  N.C. Gen. Stat. § 14-423, et seq.
                                            (All Defendants)
15

16          235. The allegations in paragraphs 1-198 and 217-221 are incorporated by
17    reference.
18          236. Defendants are engaged in illegal “debt adjusting” as that term is defined in
19    Article 56 of Chapter 14 of the North Carolina General Statutes. Specifically, N.C. Gen.
20    Stat. § 14-423(2) defines “debt adjusting” as any of the following:
21                       “Debt adjusting” means entering into or making a
                   contract, express or implied, with a particular debtor whereby
22                 the debtor agrees to pay a certain amount of money periodically
                   to the person engaged in the debt adjusting business and that
23                 person, for consideration, agrees to distribute, or distributes the
                   same among certain specified creditors in accordance with a
24                 plan agreed upon.
25                       Debt adjusting includes the business or practice of any
                   person who holds himself out as acting or offering or
26                 attempting to act for consideration as an intermediary between a
                   debtor and his creditors for the purpose of settling,
27                 compounding, or in any way altering the terms of payment of
                   any debt of a debtor, and to that end receives money or other
28                 property from the debtor, or on behalf of the debtor, for the


                                                35
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 37 of 49 Page ID #:47


1                  payment to, or distribution among, the creditors of the debtor.
2                         Debt adjusting also includes the business or practice of
                   debt settlement . . . whereby any person holds himself or herself
3                  out as acting for consideration as an intermediary between a
                   debtor and the debtor’s creditors for the purpose of reducing,
4                  settling, or altering the terms of the payment of any debt of the
                   debtor, whether or not the person distributes the debtor’s funds
5                  or property among the creditors, and receives a fee or other
                   consideration for reducing, settling, or altering the terms of the
6                  payment of the debt in advance of the debt settlement having
                   been completed or in advance of all the services agreed to
7                  having been rendered in full.
8           237. Debt adjusting is prohibited by N.C. Gen. Stat. § 14-424, which provides
9     that “[i]f any person shall engage in, or offer to or attempt to, engage in the business or
10    practice of debt adjusting, or if any person shall hereafter act, offer to act, or attempt to
11    act as a debt adjuster, he shall be guilty of a Class 2 misdemeanor.”
12          238. Defendants’ offering and purported rendering of debt adjusting services to
13    North Carolina’s debt adjusting statute. Specifically:
14                 a.     Defendants have entered into contracts with North Carolina student
15          loan debtors whereby the debtors agree to pay certain amounts of money
16          periodically to Defendants, and Defendants, for consideration, represent or imply
17          that they will distribute debtors’ money among debtors’ student loan servicers or
18          lenders and/or DOE in accordance with a plan agreed upon.
19                 b.     Defendants have engaged, and are engaged in, the business or practice
20          of holding themselves out as acting or offering or attempting to act for
21          consideration, as an intermediary between North Carolina student loan debtors and
22          their servicers or lenders and/or DOE for the purpose of settling, compounding, or
23          altering the terms of payment of the student loan debts of the debtors, and to that
24          end receive money from the debtors, or on behalf of the debtors, for the payment
25          to, or distribution among, the student loan creditors of the debtors.
26                 c.     Defendants have engaged, and are engaging in, a business or practice
27          in which they hold themselves out as acting or offering or attempting to act, for
28          consideration, as an intermediary between North Carolina student loan debtors and


                                                36
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 38 of 49 Page ID #:48


1           their student loan servicers or lenders and/or DOE for the purpose of reducing,
2           settling, or altering the terms of payment of North Carolina debtors’ student loan
3           debts, and defendants receive a fee in advance of the debt settlements having been
4           completed or in advance of all the services agreed to having been rendered in full.
5           239. Pursuant to N.C. Gen. Stat. § 14-425, the Attorney General is authorized to
6     seek (a) injunctive relief to enjoin Defendants from the continuation of any debt adjusting
7     activities or the offering of any debt adjusting services in North Carolina; (b) the
8     disgorgement of all monies unlawfully collected by Defendants from North Carolina
9     consumers; (c) the appointment of a receiver to assist in the recovery of funds unlawfully
10    collected by Defendants and to ensure their return to consumers; and (d) the assessment
11    of civil penalties under N.C. Gen. Stat. § 75-15.2 and attorneys’ fees for the State under
12    N.C. Gen. Stat. § 75-16.1.
13                                              Count XII
14                                 By the State of North Carolina
                          North Carolina Unfair and Deceptive Practices Act
15                                    N.C. Gen. Stat. § 75-1.1
                                          (All Defendants)
16

17          240. The allegations in paragraphs 1-198, 217-221, and 235-239 are incorporated
18    by reference.
19          241. In the course of soliciting and promoting their student loan debt relief
20    services to North Carolina consumers, in entering into agreements with North Carolina
21    consumers to provide such services, and in either performing or failing to meaningfully
22    perform those services, defendants have engaged in unfair and deceptive acts and
23    practices in trade or commerce in violation of N.C. Gen. Stat. § 75-1.1.
24          242. Defendants are engaged in trade or commerce in the State of North Carolina.
25          243. Defendants’ unfair or deceptive acts and practices include, but are not
26    limited to, the following:
27                 a.     Engaging in violations of the TSR, as set forth supra, which are
28          specifically prohibited by 16 C.F.R. Part 310;


                                               37
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 39 of 49 Page ID #:49


1                 b.          Engaging in illegal debt adjusting activities, as set forth supra, which
2           are specifically prohibited by N.C. Gen. Stat. 14-423, et seq.;
3                 c.          Failing to register as a telephonic seller under North Carolina’s
4           Telephonic Seller Registration Act, N.C. Gen. Stat §§ 66-260 and 66-261, as set
5           forth infra; and
6                 d.          Making deceptive and misleading representations to consumers,
7           including but not limited to:
8     Misrepresenting to consumers that Defendants could forgive consumers’ loans and
9     otherwise misrepresenting Defendants’ ability to reduce or eliminate student loan debt;
10                       i.      Misrepresenting to consumers that the consumers were “approved”
11                               for student loan relief, and otherwise misrepresenting their ability
12                               to qualify borrowers for government programs;
13                      ii.      Misrepresenting and falsely leading consumers to believe that
14                               Defendants would apply payments made to Defendants to the
15                               consumers’ outstanding loans;
16                     iii.      Misrepresenting and falsely leading consumers to believe that fees
17                               paid by consumers reflected the adjusted amount of the consumers’
18                               periodic payments toward their outstanding loan balance;
19                     iv.       Misrepresenting to consumers that the amount owed on their
20                               student loans would be reduced if students signed up for the
21                               Student Loan Debt Relief Companies’ services;
22                      v.       Misrepresenting to consumers that their loans would be forgiven in
23                               whole or in part shortly after enrolling in the Student Loan Debt
24                               Relief Companies’ services;
25                     vi.       Misrepresenting to consumers that their monthly student loan
26                               payment amount had been lowered for the life of the repayment
27                               plan;
28                     vii.      Misrepresenting that consumers were eligible or approved for
                                 lower monthly payments, including where such payment amounts
                                                   38
                                COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 40 of 49 Page ID #:50


1                             had been calculated based on an incorrect family size, income, or
2                             marital status;
3                     viii.   Misrepresenting to consumers that fees collected would be held in
4                             trust accounts maintained by a third-party account provider until
5                             the Student Loan Debt Relief Companies had performed certain
6                             services;
7                      ix.    Misleading consumers to believe that the Student Loan Debt Relief
8                             Companies are tied to or have a relationship with the federal
9                             government or a particular federal debt relief plan;
10                      x.    Failing to inform consumers that it was their practice to submit
11                            false information about consumers’ income, family size, and
12                            marital status on loan adjustment applications in order to try to
13                            qualify consumers for lower monthly payments;
14                     xi.    Misrepresenting government programs and payment plan terms to
15                            consumers; and
16                    xii.    The other practices described in this Complaint.
17          244. The Attorney General is authorized to seek an injunction against
18    Defendants’ practices under N.C. Gen. Stat. § 75-14, the restoration of any moneys
19    obtained by defendants from North Carolina consumers as well as the cancellation of
20    defendants’ contracts with North Carolina consumers under N.C. Gen. Stat. § 75-15.1,
21    civil penalties under N.C. Gen. Stat. § 75-15.2, and attorneys’ fees under N.C. Gen. Stat.
22    § 75-16.1.
23                                              Count XIII
24                               By the State of North Carolina
                         North Carolina Telephonic Seller Registration Act
25                                   N.C. Gen. Stat. § 66-260
                                         (All Defendants)
26

27          245. The allegations in paragraphs 1-198, 217-221, and 235-244 are incorporated
28    by reference.


                                                 39
                              COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 41 of 49 Page ID #:51


1            246. North Carolina’s Telephonic Seller Registration Act, N.C. Gen. Stat §§ 66-
2     260 and 66-261, requires any non-exempt person engaged in telephonic solicitations
3     directed to North Carolina consumers to: (a) register with the North Carolina Secretary of
4     State not less than 10 days before commencing telephone solicitations; (b) provide
5     specified information on a form provided by the Secretary of State that contains the
6     notarized signature of each principal of the telephonic seller; and (c) pay a $100.00 filing
7     fee.
8            247. Pursuant to N.C. Gen. Stat. § 66-261(c), a registration of a telephonic seller
9     is valid for one year from the effective date of the provision of all required information,
10    and may be renewed annually by making the filing required by N.C. Gen. Stat. § 66-262,
11    and paying the filing fee of $100.00.
12           248. Defendants are a “telephonic seller” as defined in N.C. Gen. Stat. § 66-
13    260(11), as defendants have caused directly, or through employees or agents, telephone
14    solicitations or attempted telephone solicitations to occur, and Defendants are not exempt
15    from the Act.
16           249. Defendants have engaged in violations of the Telephonic Seller Registration
17    Act, N.C. Gen. Stat. § 66-260, et seq., by failing to register with the North Carolina
18    Secretary of State as a telephonic seller; by failing to provide the North Carolina
19    Secretary of State with the information mandated by N.C. Gen. Stat. § 66-262; by failing
20    to pay the filing fee of $100.00; and by failing to register in each year defendants have
21    engaged in telephonic solicitations.
22           250. N.C. Gen. Stat. § 66-266(a) provides that any violation of the Telephonic
23    Seller Registration Act “shall constitute an unfair and deceptive trade practice in violation
24    of N.C. Gen. Stat. §75-1.1.”
25           251. N.C. Gen. Stat. § 66-266(c) further provides that the remedies and penalties
26    available under the section “shall be supplemental to others available under the law, both
27    civil and criminal.”
28           252. Pursuant to N.C. Gen. Stat. §§ 66-266(b), in an action by the Attorney


                                                40
                             COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 42 of 49 Page ID #:52


1     General against a telephonic seller for violation of the Telephonic Seller Registration Act,
2     or for any other act or practice by a telephonic seller constituting a violation of N.C. Gen.
3     Stat. § 75-1.1, the court may impose civil penalties of up to $25,000 for each violation
4     involving North Carolina purchasers or prospective purchasers who are 65 years of age or
5     older.
6                                              Count XIV
7                               By the People of the State of California
                                 California Unfair Competition Law
8                               Cal. Bus. & Prof. Code § 17200 et seq.
                                           (All Defendants)
9

10             253. The People of the State of California re-allege and incorporate herein
11    paragraphs 1 through 221 of this Complaint.
12             254. California’s UCL, Business and Professions Code section 17200, prohibits
13    any “unlawful, unfair or fraudulent business act[s] or practice[s].” Cal. Bus. & Prof. Code
14    § 17200.
15             255. Section 17203 of the UCL provides that “(a)ny person performing or
16    proposing to perform an act of unfair competition within this state may be enjoined in
17    any court of competent jurisdiction.” Section 17203 also permits recovery of any
18    “interest in money or property, real or personal” acquired by a violation of the UCL. Cal.
19    Bus. & Prof. Code § 17203.
20             256. Section 17206, subdivision (a), of the UCL provides that any person
21    violating Section 17200 “shall be liable for a civil penalty not to exceed two thousand
22    five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in
23    a civil action brought in the name of the [P]eople of the State of California . . . by any
24    city attorney of a city having a population in excess of 750,000,” thereby authorizing the
25    City Attorney of Los Angeles, which has a population in excess of 750,000, to bring such
26    an action. Cal. Bus. & Prof. Code § 17206.
27             257. Under the UCL’s Section 17205, these remedies and penalties are
28    “cumulative to each other and to the remedies or penalties available under all other laws


                                                 41
                              COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 43 of 49 Page ID #:53


1     of this state.” Cal. Bus. & Prof. Code § 17205.
2           258. Defendants are all “persons” within the meaning of UCL. Cal. Bus. & Prof.
3     Code § 17201.
4           259. “Unlawful” acts or practices, “unfair” acts or practices, and “fraudulent” acts
5     or practices each independently violate Section 17200. Beginning no later than 2015, and
6     continuing to the present, Defendants, and each of them, have repeatedly violated the
7     UCL by engaging in “unlawful, unfair, or fraudulent business act[s] or practice[s]” with
8     the sale of their purported student loan debt settlement services. Cal. Bus & Prof Code §
9     17200. These violations include, but are not limited to:
10             a. Violating the UCL through the following unlawful acts or practices
11                     committed against California consumers, including in the City and County
12                     of Los Angeles:
13                i.      As to Defendants CAC, True Count, Infinite Management, Hold the
14                        Door, TN Accounting, Albert Kim, Kaine Wen and Tuong Nguyen
15                        violating California Financial Code § 12000 et seq., the California Check
16                        Sellers, Bill Payers and Proraters Law, by acting as a check seller, bill
17                        payer, or prorater without first obtaining a license from the California
18                        Commissioner of Business Oversight. Cal. Fin. Code § 12200;
19                           1. As alleged in Paragraphs 8, 9, 23, 25, 27-31, 41, 43, 45 and 47-148
20                              of this Complaint, California consumers have provided funds to
21                              Defendants based upon assurances and representations that
22                              Defendants will assist them in reducing or otherwise managing
23                              their student loan debts and/or negotiate with their creditors and
24                              distribute payments.
25                           2. Defendants are not licensed by the California Corporations
26                              Commissioner as required by Financial Code § 12000 et seq.
27               ii.      Violating California Financial Code section 28100, et seq., the California
28                        Student Loan Servicing Act, which requires Student Loan Servicers to be


                                                  42
                               COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 44 of 49 Page ID #:54


1                        licensed to lawfully operate, by engaging in the business of servicing
2                        student loans in California without obtaining a license as required under
3                        the Act;
4                           1. Defendants are “persons” under the Student Loan Servicing Act.
5                              Cal. Fin. Code § 28104, subd. (j).
6                           2. As alleged in Paragraphs 8, 9, 23, 25, 27-31, 41, 43, 45 and 47-148
7                              of this Complaint, Defendants have engaged in the business of
8                              servicing student loans in California. Cal. Fin. Code § 28104,
9                              subds. (f), (g), (l), (m), (n).
10                          3. Defendants have never obtained a license to service student loans
11                             as required under the California Student Loan Servicing Act. Cal.
12                             Fin. Code § 28102, subd. (a).
13             iii.      Violating the Telemarketing Sales Rule (“TSR”), which is specifically set
14                       forth in 16 C.F.R. Part 310, as alleged in Paragraphs 8-15, 53, 57, 59, 66,
15                       88-89, 156-166, 173-176 (Count I - Advance Fees in Violation of the
16                       TSR – Enrollment Fees), 177-179 (Count II - Advance Fees in Violation
17                       of the TSR – Monthly Fees), 180-183 (Count III - Misrepresentations
18                       About Material Aspects of Their Services in Violation of the TSR), and
19                       184-198 (Count IV - Substantial Assistance in Violation of the TSR); and
20             iv.       Violating the Consumer Financial Protection Act of 2010 (CFPA), 12
21                       U.S.C. §§ 5531 et seq., as alleged in Paragraphs 8-148, 167-172, 199-206
22                       (Count V- CFPA – Deception), 207-212 (Count VI - Substantial
23                       Assistance in Violation of the CFPA), and 213-216 (Count VII - CFPA
24                       Violation Based on Violation of TSR), as set forth in this Complaint.
25             b. Defendants also violated the UCL through the following unlawful,
26                    fraudulent and/or unfair acts or practices committed against California
27                    consumers, including consumers in the City of Los Angeles:
28



                                                 43
                              COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 45 of 49 Page ID #:55


1                i.   Misrepresenting to consumers that Defendants could forgive consumers’
2                     loans and otherwise misrepresenting Defendants’ ability to reduce or
3                     eliminate student loan debt;
4               ii.   Misrepresenting to consumers that the consumers were “approved” for
5                     student loan relief, and otherwise misrepresenting their ability to qualify
6                     borrowers for government programs;
7              iii.   Misrepresenting and falsely leading consumers to believe that Defendants
8                     would apply payments made to Defendants to the consumers’
9                     outstanding loans;
10             iv.    Misrepresenting and falsely leading consumers to believe that fees paid
11                    by consumers reflected the adjusted amount of the consumers’ periodic
12                    payments toward their outstanding loan balance;
13              v.    Misrepresenting to consumers that the amount owed on their student
14                    loans would be reduced if students signed up for Student Loan Debt
15                    Relief Companies’ services;
16             vi.    Misrepresenting to consumers that their loans would be forgiven in whole
17                    or in part shortly after enrolling in Student Loan Debt Relief Companies’
18                    services;
19             vii.   Misrepresenting to consumers that their monthly student loan payment
20                    amount had been lowered for the life of the repayment plan;
21            viii.   Misrepresenting that consumers were eligible or approved for lower
22                    monthly payments, including where such payment amounts had been
23                    calculated based on an incorrect family size, income, or marital status;
24             ix.    Misrepresenting to consumers that fees collected would be held in trust
25                    accounts maintained by a third-party account provider until the Student
26                    Loan Debt Relief Companies had performed certain services;
27              x.    Misleading consumers to believe that the Student Loan Debt Relief
28                    Companies are tied to or have a relationship with the federal government


                                              44
                           COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 46 of 49 Page ID #:56


1                          or a particular federal debt relief plan;
2               xi.        Failing to inform consumers that it was their practice to submit false
3                          information about consumers’ income, family size, and marital status on
4                          loan adjustment applications in order to try to qualify consumers for
5                          lower monthly payments;
6              xii.        Misrepresenting government programs and payment plan terms to
7                          consumers; and
8             xiii.        The other practices described in this Complaint.
9           260. Due to the deceptive and fraudulent conduct described in this Complaint,
10    California consumers have made payments to Defendants for services that they otherwise
11    would not have purchased, thereby causing harm to those consumers.
12          261. Defendants’ conduct, practices, and actions described in this Complaint
13    constitute multiple, separate violations of California Business and Professions Code
14    section 17200.
15                                         DEMAND FOR RELIEF
16          262. WHEREFORE, the Bureau and the States request, under 12 U.S.C.
17    §§ 5538(a), 5565(a); Minn. Stat. §§ 8.31, 325D.45, and 325F.70; the State of Minnesota’s
18    common law authority, including parens partiae authority; N.C. Gen. Stat. §§ 14-424,
19    75-14, 75-15.1, 75-16.1, and 66-266; and Cal. Bus. & Prof. Code §§ 17200 et seq. that
20    the Court:
21                    a.      award the Bureau and the States such preliminary and injunctive and
22          ancillary relief as may be necessary to avert the likelihood of consumer injury
23          during the pendency of this action, including but not limited to a temporary and
24          preliminary injunction, an order freezing assets, immediate access to business
25          premises, and appointment of a Receiver against Defendants and Relief
26          Defendants;
27                    b.      permanently enjoin Defendants from committing future violations of
28          the TSR, the CFPA, the MNCFA, the MNDTPA, the NCDAA, the NCUDPA, the


                                                    45
                                 COMPLAINT [FILED UNDER TEMPORARY SEAL]
     Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 47 of 49 Page ID #:57


1           NCTSRA, and the UCL, and enter such other injunctive relief as appropriate;
2                 c.      permanently enjoin Defendants from the advertisement, marketing,
3           promotion, offering for sale, or selling of any consumer-financial product or
4           service, including but not limited to any debt relief service;
5                 d.      grant additional injunctive relief as the Court may deem to be just and
6           proper;
7                 e.      award damages and other monetary relief against Defendants and
8           Relief Defendants as the Court finds necessary to redress injury to consumers
9           resulting from Defendants’ violations of the CFPA, the TSR, the MNCFA, the
10          MNDTPA, the NCDAA, the NCUDPA, and the NCTSRA, including but not
11          limited to rescission or reformation of contracts, the refund of monies paid,
12          restitution, disgorgement or compensation for unjust enrichment;
13                f.      award restitution against Defendants and Relief Defendants as the
14          Court finds necessary to redress injury to consumers resulting from Defendants’
15          violations of the UCL;
16                g.      award the Bureau and the States civil money penalties;
17                h.      award the Bureau and the States the costs of bringing this action, as
18          well as such other and additional relief as the Court may determine to be just and
19          proper; and
20                i.      award the States the costs of investigation and attorneys’ fees.
21

22    Dated: October __, 2019
23                                           Respectfully submitted,
24
                                             CARA PETERSEN
25                                           Acting Enforcement Director
26                                           DEBORAH MORRIS
                                             Deputy Enforcement Director
27

28



                                               46
                            COMPLAINT [FILED UNDER TEMPORARY SEAL]
Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 48 of 49 Page ID #:58
Case 8:19-cv-01998-JVS-JDE Document 2 Filed 10/21/19 Page 49 of 49 Page ID #:59
